Title: To George Washington from Captains Nicholson Broughton and John Selman, 6 November 1775
From: Broughton, Nicholson,Selman, John
To: Washington, George



May it please your Excellency,
Gut of Canso just at the Entrance ofthe Gulph of St LaurenceNovr the 6th 1775

We attempted for some time after our last, to get to Spanish River, in order to take the Brigantine loading with Coal. but the wind being contrary & blowing up a heavy storm we were oblig’d to give over our Design we then stood for this Place where the Storm has hardly yet ceas’d. we are however something comforted in that no Vessel passes this season to Boston Hallifax or to any part of America from Quebec but must pass with in gun Shot of us. we found at the Entrance of the Gut, a Sloop belonging to John Denny of new haven esteem’d by Government an Inhabitant of Quebec which was clear’d out from Gaspee for Nantucket freighted by himself and one Buddington a Passenger neither of these Men appear in a very favorable light respecting their Attachment to American Liberties, Buddington himself dares not speak in favor of Dennys Political Authodoxy. we at the first Conference used the words Yankeys & Punkings with apparent Jearing, & asked after the Kings Troops they answer’d as men well affected to the Ministry would; upon being undeceivd they did not make such Apologies as true sons

of Liberty strongly attachd to their Interist; but had mistaken their Company might naturally be expected to do.
upon the whole we think ourselves bound to send the Vessel Cargo & her papers to your Excellency for your Decision the Owner Denny & Buddington the principal freighter shall be sent by the first Opportunity after this—Capta. Hawkins Master of the Sloop we sent to Beaverly the 2d Instant we send in this Sloop who will be directed to wait on your Excellency upon his Arrival. immediately upon the winds suiting we endeavour to conform to the Spirit of your Excellencys Orders, we remain your Excellencys most obedient & very humble Servants

Nicholson Broughton
John Salem

